DETAILED ACTION
Status of Claims 
Claims 1-20 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Abstract 							-Receipt Date 03/30/2021
Application Data Sheet 						-Receipt Date 03/30/2021
Claims 								-Receipt Date 03/30/2021
Drawings-only black and white line drawings			-Receipt Date 03/30/2021
Information Disclosure Statement (IDS) 				-Receipt Date 03/30/2021
Specification							-Receipt Date 03/30/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/227,238, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 of this application.  There is no support in the prior-filed application for claim 1 which recites:
a pipeline controller coupled to the first cache and to the streaming engine and configured to: 
receive a first instruction that includes a write to the first cache, wherein the first instruction includes a field that associates the first instruction with a first group; 
cause the first instruction to be provide to the first cache; 
receive a second instruction that includes an access of the second cache via the streaming engine, wherein the second instruction includes a field that associates the second instruction with the first group; 
determine, based on the first instruction and the second instruction being associated with the first group, whether the second cache has been updated based on the write of the first instruction; and 
cause the second instruction to be provided to the streaming engine after the second cache has been updated based on the write of the first instruction.
Similarly, there is no support in the prior-filed application for claim 11 as similar limitations are recited in claim 11. Further, there is no support for the dependent claims 2-10 and 12-20 as they depend on claims which are not supported in application 16/227,238. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-11, and 13 are objected to because of the following informalities:  
Claim 1 line 10- “to be provide” should be “to be provided”
Claims 2-10- “The system” should be “The processor” to refer to the processor previously introduced in claim 1, as no “system” is previously introduced
Claims 3 and 13- “a value” should be “the value”
Claim 11 line 6- “heirarch” should be “hierarchy”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first instruction being provided to the first cache, as specified in claims 1, 5, and 15, and the second instruction being provided to the streaming engine, as specified in claims 1 and 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a pipeline controller configured to cause the first instruction to be provide to the first cache. However, the Specification at [0092] discloses that “The first instruction is configured to cause the processor to output a first data value to a first address in a first data cache”. It is therefore unclear whether the first instruction or a first data value of the first instruction is output to the first cache. For purposes of examination this limitation will be interpreted as a first data value of the first instruction is output to the first cache.
Claims 5 and 15, which recite similar limitations, are rejected for similar reasons and a similar interpretation will be taken for purposes of examination. 
Claim 1 recites a pipeline controller configured to cause the second instruction to be provided to the streaming engine. However, the Specification discloses that the processor may execute the SEOPEN instruction at [0084] and in executing the SEOPEN instruction the streaming engine fetches data, see [00084] and [0092]. It is therefore unclear whether the second instruction itself is provided to the streaming engine or whether the processor executes the second instruction which controls the streaming engine to fetch data. For purposes of examination this limitation will be interpreted as the processor executes the second instruction and causes the second instruction to control the streaming engine.
Claim 9, which recites a similar limitation, is rejected for similar reasons and a similar interpretation will be taken for purposes of examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. US 2004/0044847 in view of Shen et al. US 8,671,248, Panwar et al. 5,999,727, and Frey et al. US 5,185,871.
Regarding claim 1, Ray teaches:
1. A processor comprising: 
a cache hierarchy that includes a first cache having a first level and a second cache having a second level ([0011]: L1 and L2 cache are a first and second level cache of a cache hierarchy); 
a streaming engine (Fig. 1 136/138) coupled to the second cache (Fig. 1 132 and 134) via a data path that does not include the first cache (Fig. 1: the connection between 136 and 132/134 does not include the L1 cache 118); and 
a pipeline controller (Fig. 1 Components in 104 other than 118) coupled to the first cache (Fig.1 118) and to the streaming engine (Fig. 1 104 is coupled to 136/138) and configured to:  
 receive a first instruction that includes a write to the first cache ([0021]: a normal store instruction, i.e. a first instruction, writes the L1 cache by sending the write data from the GPR to the store queue and then to the L1 cache, see also [0020] describing that the LSU receives instructions from the instruction fetch unit); 
cause the first instruction to be provide to the first cache ([0021]: the write of the normal store instruction is provided to the L1 cache); 
receive a second instruction that includes an access of the second cache via the streaming engine ([0029]: the third DCBT instruction, which is the claimed second instruction, accesses L2 to prefetch data into L0, see also [0023] describing that the access of L2 is made via 136/138), 
	Ray does not teach: 
wherein the first instruction includes a field that associates the first instruction with a first group;
wherein the second instruction includes a field that associates the second instruction with the first group; 
determine, based on the first instruction and the second instruction being associated with the first group, whether the second cache has been updated based on the write of the first instruction; and 
cause the second instruction to be provided to the streaming engine after the second cache has been updated based on the write of the first instruction.
However, Shen teaches:
wherein a first instruction includes a field that associates the first instruction with a first group (col 2 line 65-col 3 line 2: color information can be explicitly specified by a memory store instruction, i.e. in a field of the memory store instruction; col 5 lines 6-25: the color information may associate the store instruction with a memory region, i.e. a first group);
wherein a second instruction includes a field that associates the second instruction with the first group (col 2 lines 47-53 and col 2 line 65-col 3 line 2: color information can be explicitly specified by a memory load instruction, i.e. in a field of the memory load instruction, where the color associates the instruction with other instructions of that color, i.e. a first group); 
determine, based on the first instruction and the second instruction being associated with the first group, whether to perform the load and store operations in order (col 5 lines 6-25: based on the instructions being associated with the same color the processor may determine to perform the load and store operations in order); and 
cause the second instruction to be performed in order (col 5 lines 6-25: load and store operations of the same color may be performed in order).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Ray to color its memory access instructions to enforce memory consistency semantics as taught by Shen. in this combination, the load, store, and DCBT instructions of Ray would each include a field for color information. One of ordinary skill in the art would have been motivated to make this modification to enable enforcement of different memory consistency models (Shen col 2 lines 2-4), which would improve performance and flexibility of the cache by allowing an optimal memory consistency model to be for each memory region. 
	Further, Panwar teaches that a store miss to L1 will proceed to L2 (col 10 lines 9-10) and using coloring information to ensure that a load does not execute until a similar colored store executes (col 14 lines 22-39).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Ray in view of Shen to store data that misses in L1 into L2 as taught by Panwar and to assign a common color to load instructions that are dependent on store instructions as further taught by Panwar, such that a store instruction and a DCBT instruction that depends on the store instruction use a common color and such that store misses in L1 write to L2. In this combination, the LSU of Ray would execute the dependent DCBT instruction to control 136/138 after executing the  store instruction having the same color as the DCBT instruction. One of ordinary skill in the art would have been motivated to modify the LSU of Ray to store misses in L1 to L2 because storing data that misses to the next level of cache is a known technique on the known device of a computer processor for handling store misses and would yield the predictable result of preventing the loss of data by ensuring the data is written to the correct location. Further, one of ordinary skill in the art would have been motivated to modify the LSU of Ray to execute a dependent load instruction to control the streaming engine only after the store instruction it depends on is performed to avoid RAW hazards, such as loading incorrect data, which would occur if a dependent load instruction executes ahead of a store it depends on.  
	Furthermore, Frey teaches:
determine whether a cache has been updated based on a write of the first instruction (col 6 lines 26-32, col 6 lines 38-39, and col 15 lines 20-24: the L2 cache may send a store completion acknowledgement signal indicating that a store operation has successfully completed and copied into L2); 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the L2 cache of Ray to send an acknowledgement once data has been copied into L2 as taught by Frey such that the LSU of Ray receives the acknowledgement from L2. In this combination, a store instruction and dependent DCBT instruction which share the same color would cause Ray to determine whether it has received an acknowledgement of a write from L2 indicating that the second cache has been updated by the store instruction so that it can determine when to execute the dependent DCBT instruction. One of ordinary skill in the art would have been motivated to make this modification because sending write acknowledgements are a known technique on the known device of a processor for indicating a write has occurred and would yield the predictable result of enabling the processor to ensure safe execution of instructions dependent on the write. 

	Regarding claim 2, Ray in view of Shen, Panwar, and Frey teaches: 
2. The system of claim 1 
	Ray in view of Shen and Panwar, as currently mapped, does not teach:
a task state register, wherein the first instruction and the second instruction are associated with the first group based on a value stored in the task state register.
	However, Shen further teaches:
a task state register, wherein instructions are associated with a group based on a value stored in the task state register (col 3 lines 8-11 and lines 35-37: a color instruction is used to assign colors; the color instruction can provide the color information as a value maintained in a register, i.e. a task state register).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Ray in view of Shen and Panwar to support a color instruction that assigns colors using a register as further taught by Shen such that the memory access instructions of Ray are assigned colors based on a value stored in a register. One of ordinary skill in the art would have been motivated to make this modification to provide flexibility to the software (Shen col 3 lines 8-11).

	Regarding claim 3, Ray in view of Shen, Panwar, and Frey teaches:
3. The system of claim 2, wherein the processor is configured to: 
receive a tag instruction (Shen col 3 lines 35-37: the color instruction that assigns color information is a tag instruction); and 
update a value stored in the task state register based on the tag instruction (Shen col 3 lines 8-11 and lines 35-37: the color instruction provides color information as a value maintained in a register, where the writing of the value to the register is an update to the value stored in the register).


	Regarding claim 5, Ray in view of Shen, Panwar, and Frey teaches:
5. The system of claim 1, wherein the pipeline controller is configured to determine whether the second cache has been updated based on the write of the first instruction based on whether the first instruction has been provided from the first cache to the second cache (in the combination, Ray will determine whether or not it has received an ack from L2 in order to proceed with the execution of the DCBT instruction, see Frey col 15 lines 20-24 teaching L2 sending an ack, this is a determination of whether or not L2 has been updated by/based on the write of the store instruction to L1 when the store instruction misses in L1 since the ack from L2 will tell the LSU that the store instruction missed in L1, see Panwar col 10 lines 9-10 disclosing a cache store miss in L1 writes to L2, this determination is based on whether or not the data of the store instruction is provided from L1 to L2 since the LSU does not determine that L2 has been updated based on the store instruction until it receives the ack)

	Regarding claim 6, Ray in view of Shen, Panwar, and Frey teaches:
6. The system of claim 1, wherein the first cache includes a level-one (L1) cache and the second cache includes a level-two (L2) cache (Ray Fig. 1 118 is an L1 D-cache and 132 is an L2 cache).

	Regarding claim 7, Ray in view of Shen, Panwar, and Frey teaches:
7. The system of claim 1, wherein the first cache includes a level-one data (L1 D) cache and the second cache includes a level-two (L2) cache (Ray Fig. 1 118 is an L1 D-cache and 132 is an L2 cache).

	Regarding claim 11, Ray teaches:
11. A method comprising: 
receiving a first instruction that includes a write to a first cache ([0021]: a normal store instruction, i.e. a first instruction, writes the L1 cache by sending the write data from the GPR to the store queue and then to the L1 cache, see also [0020] describing that the LSU receives instructions from the instruction fetch unit); 
performing the first instruction on the first cache ([0021]: the write of the normal store instruction is provided to the L1 cache); 
receiving a second instruction that includes an access of a second cache that is higher in a memory hierarch than the first cache ([0029]: the third DCBT instruction, which is the claimed second instruction, accesses L2 to prefetch data into L0, where L2 is higher in the hierarchy than L1), wherein: 
the second instruction is to be performed via a data path that does not include the first cache ([0023]: the access of L2 is made via 136/138 which does not include L1 in its data path to L2, see Fig. 1); 
	Ray does not teach:
wherein the first instruction is associated with a first group;
the second instruction is associated with the first group; and 
determining, based on the first instruction and the second instruction being associated with the first group, whether the second cache has been updated based on the write of the first instruction; and 
performing the second instruction on the second cache after the second cache has been updated based on the write of the first instruction.
However, Shen teaches:
wherein a first instruction is associated with a first group (col 2 line 65-col 3 line 2: color information can be explicitly specified by a memory store instruction, i.e. in a field of the memory store instruction; col 5 lines 6-25: the color information may associate the store instruction with a memory region, i.e. a first group);
wherein a second instruction is associated with the first group (col 2 lines 47-53 and col 2 line 65-col 3 line 2: color information can be explicitly specified by a memory load instruction, i.e. in a field of the memory load instruction, where the color associates the instruction with other instructions of that color, i.e. a first group); 
determining, based on the first instruction and the second instruction being associated with the first group, whether to perform the load and store operations in order (col 5 lines 6-25: based on the instructions being associated with the same color the processor may determine to perform the load and store operations in order); and 
cause the second instruction to be performed in order (col 5 lines 6-25: load and store operations of the same color may be performed in order).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Ray to color its memory access instructions to enforce memory consistency semantics as taught by Shen. in this combination, the load, store, and DCBT instructions of Ray would each include a field for color information. One of ordinary skill in the art would have been motivated to make this modification to enable enforcement of different memory consistency models (Shen col 2 lines 2-4), which would improve performance and flexibility of the cache by allowing an optimal memory consistency model to be for each memory region. 
	Further, Panwar teaches that a store miss to L1 will proceed to L2 (col 10 lines 9-10) and using coloring information to ensure that a load does not execute until a similar colored store executes (col 14 lines 22-39).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Ray in view of Shen to store data that misses in L1 into L2 as taught by Panwar and to assign a common color to load instructions that are dependent on store instructions as further taught by Panwar, such that a store instruction and a DCBT instruction that depends on the store instruction use a common color and such that store misses in L1 write to L2. In this combination, the LSU of Ray would execute the dependent DCBT instruction to control 136/138 after executing the  store instruction having the same color as the DCBT instruction. One of ordinary skill in the art would have been motivated to modify the LSU of Ray to store misses in L1 to L2 because storing data that misses to the next level of cache is a known technique on the known device of a computer processor for handling store misses and would yield the predictable result of preventing the loss of data by ensuring the data is written to the correct location. Further, one of ordinary skill in the art would have been motivated to modify the LSU of Ray to execute a dependent load instruction to control the streaming engine only after the store instruction it depends on is performed to avoid RAW hazards, such as loading incorrect data, which would occur if a dependent load instruction executes ahead of a store it depends on.  
	Furthermore, Frey teaches:
determine whether a cache has been updated based on a write of the first instruction (col 6 lines 26-32, col 6 lines 38-39, and col 15 lines 20-24: the L2 cache may send a store completion acknowledgement signal indicating that a store operation has successfully completed and copied into L2); 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the L2 cache of Ray to send an acknowledgement once data has been copied into L2 as taught by Frey such that the LSU of Ray receives the acknowledgement from L2. In this combination, a store instruction and dependent DCBT instruction which share the same color would cause Ray to determine whether it has received an acknowledgement of a write from L2 indicating that the second cache has been updated by the store instruction so that it can determine when to execute the dependent DCBT instruction. One of ordinary skill in the art would have been motivated to make this modification because sending write acknowledgements are a known technique on the known device of a processor for indicating a write has occurred and would yield the predictable result of enabling the processor to ensure safe execution of instructions dependent on the write. 

	Regarding claim 12, Ray in view of Shen, Panwar, and Frey teaches:
12. The method of claim 11, 
	Ray in view of Shen, Panwar, and Frey does not teach:
wherein the first instruction and the second instruction are associated with the first group based on a value stored in a processor task state register.
However, Shen further teaches:
wherein instructions are associated with a group based on a value stored in a processor task state register (col 3 lines 8-11 and lines 35-37: a color instruction is used to assign colors; the color instruction can provide the color information as a value maintained in a register, i.e. a task state register).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Ray in view of Shen and Panwar to support a color instruction that assigns colors using a register as further taught by Shen such that the memory access instructions of Ray are assigned colors based on a value stored in a register. One of ordinary skill in the art would have been motivated to make this modification to provide flexibility to the software (Shen col 3 lines 8-11).

	Regarding claim 13, Ray in view of Shen, Panwar, and Frey teaches:
13. The method of claim 12 further comprising: 
receiving a third instruction (Shen col 3 lines 35-37: the color instruction that assigns color information is a third instruction); and 
updating a value stored in the task state register based on the third instruction (Shen col 3 lines 8-11 and lines 35-37: the color instruction provides color information as a value maintained in a register, where the writing of the value to the register is an update to the value stored in the register).
	
Regarding claim 15, Ray in view of Shen, Panwar, and Frey teaches: 
15. The method of claim 11, wherein the determining of whether the second cache has been updated based on the write of the first instruction includes determining whether the first instruction has been provided from the first cache to the second cache (in the combination, Ray will determine whether or not it has received an ack from L2 in order to proceed with the execution of the DCBT instruction, see Frey col 15 lines 20-24 teaching L2 sending an ack, this is a determination of whether or not L2 has been updated by/based on the write of the store instruction to L1 when the store instruction misses in L1 since the ack from L2 will tell the LSU that the store instruction missed in L1, see Panwar col 10 lines 9-10 disclosing a cache store miss in L1 writes to L2, this determination is based on whether or not the data of the store instruction is provided from L1 to L2 since the LSU does not determine that L2 has been updated based on the store instruction until it receives the ack).

	Regarding claim 16, Ray in view of Shen, Panwar, and Frey teaches:
16. The method of claim 11, wherein the first cache includes a level-one (L1) cache and the second cache includes a level-two (L2) cache (Ray Fig. 1 118 is an L1 D-cache and 132 is an L2 cache).

	Regarding claim 17, Ray in view of Shen, Panwar, and Frey teaches:
17. The method of claim 11, wherein the first cache includes a level-one data (L1 D) cache and the second cache includes a level-two (L2) cache (Ray Fig. 1 118 is an L1 D-cache and 132 is an L2 cache).

Regarding claim 20, Ray in view of Shen, Panwar, and Frey teaches:
20. The method of claim 11, wherein the access of the second cache by the second instruction includes a prefetch of data from the second cache (Ray [0029]: the third DCBT instruction prefetches data from L2).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. US 2004/0044847 in view of Shen et al. US 8,671,248, Panwar et al. 5,999,727, Frey et al. US 5,185,871 and Codrescu et al. US 7,523,295.
	Regarding claim 4, Ray in view of Shen, Panwar, and Frey teaches:
4. The system of claim 1, 
	Ray in view of Shen, Panwar, and Frey does not teach:
wherein the first instruction and the second instruction are associated with the first group based on the first instruction and the second instruction being in a same execute packet.
	However, Codrescu teaches:
an architecture which executes instruction packets wherein a first instruction and a second instruction are interdependent and the first instruction and the second instruction are in a same execute packet (col 3 lines 28-43 and 53-56: the interleaved multithreading architecture executes instruction packets which may have interdependent instructions).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Ray to have an interleaved multithreading architecture which executes instruction packets and supports interdependent instructions in the packets as taught by Codrescu. In this combination, Ray in view of Shen, Panwar, and Codrescu would assign the same color to store and load instructions in the same fetch packet to maintain ordering based on being in the same fetch packet since instructions in the same packet may be interdependent. One of ordinary skill in the art would have been motivated to modify the architecture of Ray to be multithreaded and to support the execution of instruction packets to increase clock frequency while maintaining high core and memory utilization (Codrescu col 1 lines 23-25) and to increase flexibility to manipulate program logic (Codrescu col 1 lines 36-39).

	Regarding claim 14, Ray in view of Shen, Panwar, and Frey teaches:
14. The method of claim 11, 
	Ray in view of Shen, Panwar, and Frey does not teach:
wherein the first instruction and the second instruction are associated with the first group based on the first instruction and the second instruction being in a same execute packet.
However, Codrescu teaches:
an architecture which executes instruction packets wherein a first instruction and a second instruction are interdependent and the first instruction and the second instruction are in a same execute packet (col 3 lines 28-43 and 53-56: the interleaved multithreading architecture executes instruction packets which may have interdependent instructions).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Ray to have an interleaved multithreading architecture which executes instruction packets and supports interdependent instructions in the packets as taught by Codrescu. In this combination, Ray in view of Shen, Panwar, and Codrescu would assign the same color to store and load instructions in the same fetch packet to maintain ordering based on being in the same fetch packet since instructions in the same packet may be interdependent. One of ordinary skill in the art would have been motivated to modify the architecture of Ray to be multithreaded and to support the execution of instruction packets to increase clock frequency while maintaining high core and memory utilization (Codrescu col 1 lines 23-25) and to increase flexibility to manipulate program logic (Codrescu col 1 lines 36-39).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. US 2004/0044847 in view of Shen et al. US 8,671,248, Panwar et al. 5,999,727, Frey et al. US 5,185,871, and Van Dyke et al. US 7,340,577
	Regarding claim 9, Ray in view of Shen, Panwar, and Frey teaches:
9. The system of claim 1,
	Ray in view of Shen, Panwar, and Frey does not teach:
wherein the pipeline controller is configured to cause the second instruction to be provided to the streaming engine after the second cache has been updated based on the write of the first instruction by inserting a set of no-op instructions.
	However, the background of Van Dyke teaches:
to cause a second instruction to be provided after a memory has been updated based on a write of a first instruction by inserting a set of no-op instructions (col 1 line 65-col 2 line 9: a read instruction is performed after memory has been updated by a write instruction by inserting a series of no-ops to delay the read instruction)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the LSU of Ray to insert NOPs before a load instruction dependent on a store instruction such that the load instruction is performed to control 136/138 after the store instruction updates L2 cache. One of ordinary skill in the art would have been motivated to make this modification because using NOPs is a known technique on the known device of a computer processor for delaying an operation and would yield the predictable result of simplifying the implementation of a delay between two instructions since NOPs are simple way to insert a delay into a pipeline. 

Regarding claim 18, Ray in view of Shen, Panwar, and Frey teaches:
18. The method of claim 11, 
	Ray in view of Shen, Panwar, and Frey does not teach:
wherein the performing of the second instruction on the second cache after the second cache has been updated based on the write of the first instruction includes inserting a set of no-op instructions prior to the second instruction.
	However, the background of Van Dyke teaches:
performing a second instruction after a memory has been updated based on a write of a first instruction by inserting a set of no-op instructions (col 1 line 65-col 2 line 9: a read instruction is performed after memory has been updated by a write instruction by inserting a series of no-ops to delay the read instruction)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the LSU of Ray to insert NOPs before a load instruction dependent on a store instruction such that the load instruction is performed to control 136/138 after the store instruction updates L2 cache. One of ordinary skill in the art would have been motivated to make this modification because using NOPs is a known technique on the known device of a computer processor for delaying an operation and would yield the predictable result of simplifying the implementation of a delay between two instructions since NOPs are simple way to insert a delay into a pipeline. 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. US 2004/0044847 in view of Shen et al. US 8,671,248, Panwar et al. 5,999,727, Frey et al. US 5,185,871, and Palanca et al. US 9,342,310
	Regarding claim 10, Ray in view of Shen and Panwar teaches:
10. The system of claim 1, 
	Ray in view of Shen and Panwar does not teach:
wherein the pipeline controller is further configured to: 
receive a third instruction, wherein the third instruction includes a field that includes a predetermined value; and 
determine, based on the third instruction including the predetermined value, whether the second cache has been updated based on all pending instructions regardless of group.
	However, Palanca teaches:
a third instruction includes a field that includes a predetermined value (col 6 lines 59-60: the opcode of the MFENCE instruction includes is a field that is predetermined by the ISA); and 
determine, based on a third instruction including the predetermined value, whether a memory has been updated based on all pending instructions regardless of group  (col 7 line 1-17 and lines 26-30: an MFENCE causes a determination of whether all pending instructions in the memory subsystem in the memory subsystem are retired and all read and writes in the cache controller are globally observed before the MFENCE is deallocated, whether the MFENCE is deallocated will determine whether memory has been updated based on all the pending instructions ).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Ray to support an MFENCE instruction as taught by Palanca such that the LSU may receive the MFENCE instruction and determine the L2 cache has been updated based on all pending instructions when the MFENCE instruction retired. One of ordinary skill in the art would have been motivated to make this modification to maintain strong memory ordering when required (Palanca col 5 lines 29-30).

	Regarding claim 19, Ray in view of Shen, Panwar, and Frey teaches:
19. The method of claim 11 
	Ray in view of Shen, Panwar, and Frey does not teach:
receiving a third instruction, wherein the third instruction includes a field that includes a predetermined value; and 
determining, based on the third instruction including the predetermined value, whether the second cache has been updated based on all pending instructions regardless of group.
	However, Palanca teaches:
a third instruction includes a field that includes a predetermined value (col 6 lines 59-60: the opcode of the MFENCE instruction includes is a field that is predetermined by the ISA); and 
determining, based on a third instruction including the predetermined value, whether a memory has been updated based on all pending instructions regardless of group  (col 7 line 1-17 and lines 26-30: an MFENCE causes a determination of whether all pending instructions in the memory subsystem in the memory subsystem are retired and all read and writes in the cache controller are globally observed before the MFENCE is deallocated, whether the MFENCE is deallocated will determine whether memory has been updated based on all the pending instructions ).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Ray to support an MFENCE instruction as taught by Palanca such that the LSU may receive the MFENCE instruction and determine the L2 cache has been updated based on all pending instructions when the MFENCE instruction retired. One of ordinary skill in the art would have been motivated to make this modification to maintain strong memory ordering when required (Palanca col 5 lines 29-30).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, a pipeline controller determining whether a second cache has been updated based on a write of a first instruction by providing to a memory controller of the first cache a value in the field of the first instruction that associates the instruction with a first group, as described in claim 8
The closest prior art of record for claim 8 was found to be Ray, Shen, and Frey:
While Ray teaches an LSU, L1 cache controller, and L2 cache, Ray does not teach the LSU determining whether L2 has been updated based on an instruction by providing to the L1 cache controller a value in the field of the instruction that associates the instruction with a first group as would be required by claim 8
While Shen teaches a color value in a field of an instruction to associate the instruction with a group, Shen does not teach providing the color, or any other value in the field of the instruction, by the pipeline controller to a memory controller to determine whether a second cache has been updated based on a write of the instruction as would be required by claim 8
While Frey teaches an L2 cache providing an acknowledgement when a store is written to L2, Frey does not teach the acknowledgement being a value in a field of an instruction that associates the instruction with a group, as would be required by claim 8

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        /JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182